DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Applicant's election with traverse of groups II and III in the reply filed on 02/16/2022 is acknowledged. The traversal is on the ground(s) that the examiner was too severe in grouping the claims and that some invention groups could be searched together without undue burden.  This is not found persuasive because the groupings of the claims were based on the fact that one or more reasons of the following apply:
-the inventions have acquired a separate status in the art in view of their different classification
-the inventions have acquired a separate status in the art due to their recognized divergent subject matter
-the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Further, the examiner admitted that invention groups II and III or III and IV could be searched together and allowed for examination of both groups if one was elected, but decided to group the inventions out from one another for clarity of the record. The examiner did not admit that any other groups could be searched together without undue burden.
The requirement is still deemed proper and is therefore made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 

Priority
The instant application claims priority to Provisional Application no. 62/542,615 filed on 08/08/2017 and Provisional Application no. 62/581,453 filed on 11/03/2017. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No. 62/542,615, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application does not provide support for claims 5-8, 14, and 19-40 of the instant application. Regarding claim 5, the prior-filed application does not provide support for an equilibrium swell below 400%. Regarding claim 6, the prior-filed application does not provide support for a biologically compatible material being present above 95% by weight. Regarding claim 14, the prior-filed application does not provide support for the percentage of swelling of the hydrogel upon contact with blood. Regarding claim 19, the prior-filed application does not provide support for the details of the delivery device. Regarding claim 29, the prior-filed application does not provide support for the details of the delivery system. Regarding claim 37, the prior-filed application does not provide support for the method of using a delivery system. Regarding claim 39, the prior-filed application does not provide . 
Priority is given for claims 1-4, 9-13, and 15-18 to the prior-filed U.S. Provisional application no. 62/542,615, filed on 08/08/2017. 
Priority is given for claims 5-8, 14, and 19-40 to the prior-filed U.S. Provisional application no. 62/581,453, filed on 11/03/2017.
Claims 1-40 are pending in the instant application. In light of the restriction in which claims 1-18 and 37-40 were withdrawn, claims 19-36 are further examined on the merits herein. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first material retained adjacent to a second material within the barrel (claim 32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Specification
The disclosure is objected to because of the following informalities: 
The word fibronectin written as “fibronection” (para. 0016 line 5, para. 0074 line 6).
The word glycosaminoglycans written as “glycosaminglycans” (para. 0017 line 4).
The word polyoxyethylenes written as “polyoxyethelenes” (para. 0018 line 5, para. 0075 line 4). 
The word sterilant written as “steriliant” (para. 0077 line 6, para. 0093 line 28).
The word particles written as “particules” (para. 0095 line 8).
The second compartment is referenced by an incorrect reference number (para. 00120 line 7).
Appropriate correction is required.
The use of the term Santoprene (para. 00115 line 4), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 23 and 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "a plunger of a syringe" in line 3. This limitation is indefinite in that it is unclear whether this is a previously recited plunger and syringe or a new plunger and syringe. The examiner suggests amending the claim to recite the limitation “the plunger of the syringe”.
Claim 32 recites the limitation “the barrel retains a first material adjacent to a second material” in lines 1-2. This limitation is indefinite in that it is unclear if the first material refers to the powdered substance recited in claim 29, which claim 32 is dependent upon, or if this is another material within the barrel, totaling to three materials disposed within the barrel. The examiner is treating the claim as though it says “the barrel retains the powdered substance adjacent to a second material”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent no. 6,475,193 to Park (IDS dated 08/16/2019).
Regarding claim 19, Park discloses a delivery device comprising: a retainer ring (Fig. 3, 80 ring); a cap (Fig. 3, 76 cap); and a spring (Fig. 3, 84 spring), disposed between the retainer ring (Fig. 3, 80 ring) and the cap (Fig. 3, 76 cap), the retainer ring (Fig. 3, 80a spring groove in 80 ring) and the cap (Fig. 3, 76a spring groove in 76 cap) structured to capture opposing ends of the spring (Fig. 3, 84 spring) such that the spring (Fig. 3, 84 spring) is retained by the retainer ring (Fig. 3, 80 ring) and the cap (Fig. 3, 76 cap) and the cap (Fig. 3, 76 cap), spring (Fig. 3, 84 spring), and retainer ring (Fig. 3, 80 ring) form an integral assembly (Fig. 3, 76 cap connected to 84 spring via 76a spring groove and 80 ring connected to 84 spring via 80a spring groove).
Regarding claim 27, Park discloses that the spring (Fig. 3, 84 spring) is a return spring, such that the spring (Fig. 3, 84 spring) biases the cap (Fig. 3, 76 cap) away from the retainer ring (col. 4 lines 58-62; Fig. 3, 80 ring). The examiner maintains that a return spring works in the same manner as a compression spring, as is claimed, and that the terms are considered interchangeable in the art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 19 above, and further in view of Foreign Patent application WO/2012/022810 to Pedersen (PTO-892).
The disclosures of Park are described in the rejection starting at paragraph 19 above. 
Regarding claims 20 and 23-24, Park differs from the instantly claimed invention in that Park fails to disclose a plurality of engagement structures positioned to lockingly engage a syringe plunger nor does it disclose latch arms and their structure or a raised step cap structure.
Pedersen teaches a cap (Fig. 2A-B, 200 cap) including a plurality of dependent engagement structures (Fig. 2A-B, 374 small set of arms and 371 large set of arms) positioned to lockingly engage a plunger (Fig. 2A-B, 310 plunger) of a syringe (Fig. 2A-B, 100 syringe), wherein the plurality of dependent engagement structures (Fig. 2A-B, 374 small set of arms and 371 large set of arms) includes a plurality of latch arms (Fig. 2A-B, 371 set of arms) formed integrally with and extending from an inner surface of the cap (Fig. 2A-B, 200 cap integrally formed to 300 main housing section including part 370 from which 371 set of arms extends from within the inner surface of 200 cap), adapted to securely engage 
Pedersen is considered to be analogous to the instant application in that Pedersen teaches an injector utilizing a piston. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the cap of Park to comprise a plurality of latch arms with a specific structure and to include a raised step surface as taught by Pedersen, because Pedersen teaches that these structures can be used to lock the piston driver to prevent piston movement from a first position prior to activation (see pg. 16 lines 1-4). 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Pedersen as applied to claims 19-20 above, and further in view of P.G. Pub. no. US/2004/0138611 to Griffiths (PTO-892).
The combined teachings of Park and Pedersen are described in the rejection starting at paragraph 26 above.
Regarding claim 21, Park discloses a post (Fig. 3, 70 post) configured to engage a plunger (Fig. 3, 3b plunger) of the syringe (Fig. 3, 3 syringe) formed integrally with the cap (col. 4 lines 44-48); however, the combined teachings of Park and Pedersen differ from the instantly claimed invention in that neither Park nor Pedersen teach that the post is configured to extend into and engage a plunger of a syringe. 
Griffiths teaches that the plurality of dependent engagement structures includes a post (Fig. 1, 138 rod), configured to extend into and engage the plunger (Fig. 1, 138 rod extended into 122 plunger rod connected with 170 plunger) of the syringe (Fig. 1, 10 syringe), wherein the post (Fig. 1, 138 rod) is formed integrally with the cap (para. 0035 lines 9-13; Fig. 1, 130 cap).
Griffiths is considered to be analogous to the instant application in that Griffiths teaches an injector utilizing a piston. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the cap of Park and Pedersen with the cap including a post configured to extend into the plunger of the syringe as taught by Griffiths to provide the predictable result of creating a connection between the cap and plunger. 
Regarding claim 22, Park further discloses that the post (Fig. 3, 70 post) extends along an axis of the spring (Fig. 3, 84 spring) towards the retainer ring (Fig. 3, 80 ring) and is disposed concentrically within the spring (Fig. 3, 70 post maintained along the same axis and within 84 spring).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 19 above, and further in view of P.G. Pub. no. US/2014/0288529 to Baker (PTO-892). 
The disclosures of Park are described in the rejection starting at paragraph 19 above.
Regarding claims 25 and 26, Park differs from the instantly claimed invention in that Park fails to disclose that the cap and retainer ring each include a plurality of inwardly extending clips sited and arranged to capture one of the opposing ends of the spring.
Baker teaches that the cap (Fig. 2 and 5, 5 cap) and retainer ring (Fig. 5-6, 3 ring) each include a plurality of inwardly extending clips (Fig. 2, 5a-b cap spring clamp members; Fig. 6, 3a ring prongs) sited and arranged to capture one of the opposing ends of the spring (para. 0032, 0040 lines 20-23, 3-5).
Baker is considered to be analogous to the instant application in that Baker teaches an actuation member of a medicament delivery device. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the cap and retainer ring of Park to further include inwardly extending clips to capture opposing ends of the spring as taught by Baker, because . 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 19 above.
Regarding claim 28, Park discloses the invention essentially as claimed as discussed starting at paragraph 19 above.
Park does not expressly disclose the spring having a spring constant between 1-10 pounds-force. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to make the spring of Park with a spring constant between 1-10 pounds-force as it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior-art device, the claimed device was not patentably distinct from the prior art device.” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Circ. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the spring in the device of Park would not operate differently within the claimed pounds-force values and would function appropriately as one of ordinary skill in the art knows that springs with spring constants within this range are able to be manually compressed. Further, applicant places no criticality on the range claimed, indicating simply that the spring “may” have a spring constant between 1-10 pounds-force (para. 00103 lines 4-5). 

Claims 29-30 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over P.G. Pub. no. US/2009/0177156 to MacLean (PTO-892) in view of P.G. Pub. no. US/2016/0375202 to Goodman (IDS dated 08/16/2019), P.G. Pub. no. US/2004/0138611 to Griffiths (PTO-892), and Foreign Patent application WO/2012/022810 to Pedersen (PTO-892). 
Regarding claim 29, MacLean discloses a delivery system comprising a syringe (Fig. 1A-2E, 100 syringe), the syringe (Fig. 1A-2E, 100 syringe) including a plunger (Fig. 1A-2E, 104 plunger) and a barrel 
MacLean differs from the instantly claimed invention in that MacLean fails to disclose that the delivery system includes a powdered substance to be delivered, the powdered substance disposed within the barrel of the syringe and that the cap includes: a post, the post configured to extend into and engage the plunger of the syringe, and a plurality of latch arms, the plurality of latch arms configured to extend from an inner surface of the cap, wherein an end of each of the plurality of latch arms includes an angled cam surface and a latching shoulder, the latching shoulder defining a latch surface opposing the inner surface of the cap, wherein the cap further includes a raised step surface projecting from the inner surface of the cap for cooperatively locking a flanged end of the plunger between the latch surface and the raised step surface. 
While MacLean is silent in regards to a powder within the barrel, the structure of MacLean could be used to maintain and deliver a powder through the embodiment of MacLean that utilizes an open-ended nozzle as is well known in the art and is taught in Goodman (Fig. 22-23, 110 powder disposed within 22 barrel of 16 syringe delivered through 90 expression nozzle). 
Goodman is considered to be analogous to the instant application in that Goodman is a powder delivery system utilizing a plunger. As the nozzle of Goodman is similarly structured to MacLean, one of ordinary skill in the art before the effective filing date of the instant application would have been motivated to utilize the system of MacLean with a powder as taught by Goodman, because Goodman teaches that there is a need to deliver hemostatic materials in a powdered form to control bleeding (see para. 0005 lines 1-7).
Griffiths teaches a cap (para. 0035 lines 9-13; Fig. 1, 130 cap) including a post (Fig. 1, 138 rod), the post configured to extend into and engage the plunger (Fig. 1, 138 rod extended into 122 plunger rod connected with 170 plunger) of a syringe (Fig. 1, 10 syringe).
Pedersen teaches a cap (Fig. 2A-B, 200 cap) with a raised step surface (Fig. 2A-B, 360 provides a raised step surface within the inner surface of 200 cap), further including a plurality of latch arms (Fig. 2A-B, 371 set of arms) configured to extend from an inner surface of the cap (Fig. 2A-B, 371 set of arms extends from within the inner surface of 200 cap), wherein an end of each of the plurality of latch arms (Fig. 2A-B, 371 set of arms) includes an angled cam surface (Fig. 2A-B, 372 angled surface) and a latching shoulder (Fig. 2A-B, 373 retaining surface), the latching shoulder (Fig. 2A-B, 373 retaining surface) defining a latch surface opposing the inner surface of the cap (Fig. 2A-B, 373 retaining surface facing 200 cap).
Griffiths and Pedersen are considered to be analogous to the instant application in that they both teach an injector utilizing a piston. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the cap of MacLean to include a post as taught by Griffiths and a cap with a raised step surface, further including a plurality of latch arms as taught by 
Regarding claim 30, MacLean teaches that the syringe barrel (Fig. 1A-2E, 110 barrel) defines an orifice (para. 0021 lines 3-4; Fig. 1A-2E, 126 nozzle with an orifice), discharge opening, or aperture at a distal end of the barrel (para. 0021 lines 1-4; Fig. 1A-2E, 126 nozzle with an orifice disposed at distal end of 110 barrel), wherein the syringe (Fig. 1A-2E, 100 syringe) is configured to expel a material from the orifice (para. 0031 lines 5-7).
Regarding claims 33-34, MacLean differs from the instantly claimed invention in that MacLean fails to disclose that the post extends along an axis of the spring towards the retainer ring and is disposed concentrically within the spring and that a proximal end of the plunger defines a receptacle sited and arranged to receive and engage the post. 
Griffiths teaches that the post (Fig. 1, 138 rod) extends along the axis of the spring (Fig. 1, 250 spring) and is disposed concentrically within the spring (para. 0035 lines 19-21; Fig. 1, 250 spring) and that a proximal end of the plunger (Fig. 1, 122 plunger rod) defines a receptacle sited and arranged to receive and engage the post (para. 0035 lines 11-14; Fig. 138 rod extended into proximal receptacle within 122 plunger rod connected with 170 plunger). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the cap and plunger of MacLean with the cap comprising a post extending along an axis of the spring and disposed concentrically within the spring and the plunger including a receptacle sited to receive and engage the post as taught by Griffiths to provide the predictable result of creating a connection between the cap and plunger.
Regarding claim 35, MacLean discloses that the spring (Fig. 1A-2E, 114 spring) is a coil spring (para. 0024 lines 6-8), such that the spring (Fig. 1A-2E, 114 spring) biases the cap (Fig. 1A-2E, 109 cap) away from the retainer ring (para. 0035 lines 3-7; Fig. 1A-2E, 112 ring). The examiner maintains that a coil spring works in the same manner as a compression spring, as is claimed, and that the terms are considered interchangeable in the art.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over MacLean, Goodman, Griffiths, and Pedersen as applied to claims 29-30 above, and further in view of Foreign Patent application WO/2017/210421 to Gil (PTO-892).
The combined teachings of MacLean, Goodman, Griffiths, and Pedersen are described in the rejection starting at paragraph 47 above.
Regarding claim 31, the combined teachings of MacLean, Goodman, Griffiths, and Pedersen differ from the instantly claimed invention in that they do not teach that the material expelled is a biologically compatible polymer which forms a hydrogel when exposed to blood.
Gil teaches a biologically compatible polymer (pg. 7 and 10 lines 4 and 14-15) which forms a hydrogel when exposed to blood (pg. 10 lines 11-12).
Gil is considered to be analogous to the instant application in that Gil teaches a hemostatic powder that forms a hydrogel. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the powdered substance of MacLean, Goodman, Griffiths, and Pedersen to be a biologically compatible polymer which forms a hydrogel in the presence of blood as taught by Gil, because Gil teaches that such hemostatic powders can stop or control heavy bleeding via mechanical blocking of a bleeding site (see pg. 10 lines 11-12). 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over MacLean, Goodman, Griffiths, and Pedersen as applied to claim 29 above, and further in view of Foreign Patent application WO/2011/143785 to Greter (PTO-892).
The combined teachings of MacLean, Goodman, Griffiths, and Pedersen are described in the rejection starting at paragraph 47 above.
Regarding claim 32, Griffiths teaches a mixing medication barrel (Fig. 1, 150 barrel) that comprises two compartments (Fig. 1, 151 and 152 barrel compartments), each compartment comprising either a dry or wet component (para. 0007 lines 6-9), but does not further read on the system of the instant 
Greter teaches a two-barreled system (Fig. 1-5, 110 barrels) in which one barrel contains a first material and the adjacent barrel contains a second material (para. 5 lines 1-6), the system able to accommodate either liquid or dried medicaments in each barrel (para. 18 lines 1-3). 
Greter is considered to be analogous to the instant application in that Greter teaches a syringe system for the administration of powdered or liquid components. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the barrel and plunger system of MacLean, Goodman, Griffiths, and Pedersen to further comprise a second barrel and a second plunger to retain a first material adjacent to a second material as taught by Greter, because Greter teaches that systems utilizing two syringe barrels can be used to avoid mixing of the two materials before administration (see para. 5 lines 1-9). 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over MacLean, Goodman, Griffiths, and Pedersen as applied to claim 36 above, and further in view of P.G. Pub. no. US/2014/0288529 to Baker (PTO-892).
The combined teachings of MacLean, Goodman, Griffiths, and Pedersen are described in the rejection starting at paragraph 47 above.
Regarding claim 36, the combined teachings of MacLean, Goodman, Griffiths and Pedersen differ from the instantly claimed invention in that they fail to teach that the retainer ring and the cap each include a plurality of inwardly extending clips sited and arranged to capture one of the opposing ends of the spring.
Baker teaches that the cap (Fig. 2 and 5, 5 cap) and retainer ring (Fig. 5-6, 3 ring) each include a plurality of inwardly extending clips (Fig. 2, 5a-b cap spring clamp members; Fig. 6, 3a ring prongs) sited and arranged to capture one of the opposing ends of the spring (para. 0032, 0040 lines 20-23, 3-5).
Baker is considered to be analogous to the instant application in that Baker teaches an actuation member of a medicament delivery device. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the cap and retainer ring of Park to further include inwardly extending clips to capture opposing ends of the spring as taught by Baker, because Baker teaches that clips will prevent movement of the spring outside of the axial movement during use (see para. 0039 lines 9-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781